Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15, 17, 19-21, 23-24 directed to a non-elected invention without traverse.  Accordingly, claims 15, 17, 19-21, and 23-24 been cancelled.
Allowable Subject Matter
Claim 1 is allowable because the claimed features an ultrasonic device comprising a power scaler handpiece and a 1 a tip, wherein the ultrasonic ai device is selected from a piezoelectric ultrasonic scaling device operable on capacitance and a magnetostrictive ultrasonic device operable on inductance; a device cable connecting the ultrasonic device to a signal conditioner of a universal ultrasonic generator unit; the signal conditioner comprising a piezoelectric mode circuit to drive the piezoelectric ultrasonic device when connected to the universal ultrasonic generator and further comprising a magnetostrictive mode circuit to drive the magnetostrictive ultrasonic device when connected to the universal ultrasonic generator; the signal conditioner further comprising a switch to selectively activate the piezoelectric mode circuit and de-activate the magnetostrictive mode circuit when the piezoelectric ultrasonic device is connected, and activate the magnetostrictive mode circuit and de-activate the piezoelectric mode circuit when the magnetostrictive ultrasonic device is connected; and a signal generation circuit to send an interrogation signal to the connected ultrasonic device and detect a response, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.
Claim 11 is allowable because the claimed features an inventory of ultrasonic devices comprising piezoelectric power scalers operable by capacitance and magnetostrictive power scalers operable by induction; an inventory of device cables adapted to connect the ultrasonic scaling devices to a respective universal ultrasonic generator unit; an inventory - of the universal ultrasonic generator units, wherein each ultrasonic generator unit comprises: a signal conditioner comprising a piezoelectric mode circuit to drive one of the piezoelectric ultrasonic devices and further comprising a magnetostrictive mode circuit to drive one of the magnetostrictive ultrasonic devices; the signal conditioner further comprising a switch to selectively activate the piezoelectric mode circuit and de-activate the magnetostrictive mode circuit when one of the piezoelectric power scalers is connected, or activate the magnetostrictive mode circuit, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        

/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        6/21/2022